DETAILED ACTION
The Amendment filed on August 10th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Nicholas M. Contento on November 16th, 2021. During the telephone conference, Mr. Contento has agreed and authorized the Examiner to amend claims 1, 8 & 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 8 & 15 as following:
Claim 1: (Currently Amended) An apparatus for authenticating entity data received from an official third party and authorizing distribution of the entity data to a plurality of data repositories, the apparatus comprising:
a memory configured to store an entity preferences database; and
hardware processor communicatively coupled to the memory, the authentication and authorization tool configured to:
receive, via a network, a data packet for a first service from a first data source of the official third party, the data packet comprising entity data and a data authentication token;
receive, via the network, a data authorization token for the first service from a mobile device of an entity;
determine, based on the entity data and the entity preferences database, a first portion of the entity data that is of a first data type and a first data repository that is authorized to receive the first data type;
determine, based on the entity data and entity preferences database, a second portion of the entity data that is of a second data type and a second data repository that is authorized to receive the second data type;
determine, based on the entity data and entity preferences database, a third portion of the entity data that is of a third data type and a third data repository that is authorized to receive the third data type;
determine, based on the data authorization token, whether distribution of the entity data is authorized; and 
responsive to a determination that distribution of the entity data is authorized: 
transmit the first portion of the entity data to the first data repository, the second data repository, and the third data repository to update information stored therein;
; [[and]]
prevent transmission of the second portion of the entity data to the first data repository; [[and]] 
transmit the third portion of the entity data to the third data repository to update information stored therein; and
prevent transmission of the third portion of the entity data to the first and second data repositories, thereby improving efficiency, security, and accuracy of updating and maintaining information stored in the first, second, and third data repositories.

Claim 8: (Currently Amended) A method for authenticating entity data received from an official third party and authorizing distribution of the entity data to a plurality of data repositories, the method comprising:
receiving, by a hardware processor of a computing device, a data packet for a first service from a first data source of the official third party, the data packet comprising the entity data and a data authentication token, receiving, by the hardware processor, a data authorization token for the first service from a mobile device of an entity;
determining, by the hardware processor, based on the entity data and an entity preferences database, a first portion of the entity data that is of a first data type and a first data repository that is authorized to receive the first data type;
hardware processor, based on the entity data and the entity preferences database, a second portion of the entity data that is of a second data type and a second data repository that is authorized to receive the second data type;
determining, by the hardware processor, based on the entity data and the entity preferences database, a third portion of the entity data that is of a third data type and a third data repository that is authorized to receive the third data type;
determining, based on the data authorization token, whether distribution of the entity data is authorized; and 
responsive to determining that distribution of the entity data is authorized:
transmitting, by the hardware processor, the first portion of the entity data to the first data repository, the second data repository, and the third data repository to update information stored therein;
transmitting, by the hardware processor, the second portion of the entity data to the second data repository and the third data repository to update information stored therein; [[and]] 
preventing transmission of the second portion of the entity data to the first data repository; [[and]]
transmitting, by the hardware processor, the third portion of the entity data to the third data repository to update information stored therein; and 
preventing transmission of the third portion of the entity data to the first and second data repositories, thereby improving efficiency, security, and accuracy of updating and maintaining information stored in the first, second, and third data repositories.

Claim 15: (Currently Amended) A system for authenticating entity data received from an official third party and authorizing distribution of the entity data to a plurality of data repositories, the system comprising:
an entity preferences database; and
an authentication and authorization tool comprising: 
a memory configured to store an entity preferences database; and
a hardware processor communicatively coupled to the memory, wherein the authentication and authorization tool is configured to: 
receive, via a network, a data packet for a first service from a first data source of the official third party, the data packet comprising the entity data and a data authentication token, receive, via the network, a data authorization token for the first service from a mobile device of an entity;
determine, based on the entity data and the entity preferences database, a first portion of the entity data that is of a first data type and a first data repository that is authorized to receive the first data type;
determine, based on the entity data and entity preferences database, a second portion of the entity data that is of a second data type and a second data repository that is authorized to receive the second data type;
determine, based on the entity data and entity preferences database, a third portion of the entity data that is of a third data type and a third data repository that is authorized to receive the third data type;

responsive to a determination that distribution of the entity data is authorized:
transmit the first portion of the entity data to the first data repository, the second data repository, and the third data repository to update information stored therein;
transmit the second portion of the entity data to the second data repository and the third data repository to update information stored therein; [[and]]
prevent transmission of the second portion of the entity data to the first data repository; [[and]]
transmit the third portion of the entity data to the third data repository to update information stored therein; and
prevent transmission of the third portion of the entity data to the first and second data repositories, thereby improving efficiency, security, and accuracy of updating and maintaining information stored in the
first, second, and third data repositories.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, a method and a system for distributed authentication/authorization tool. The closest prior arts, as previously recited, “a memory configured to store an entity preferences database; and an authentication and authorization tool comprising a hardware processor communicatively coupled to the memory, the authentication and authorization tool configured to: receive, via a network, a data packet for a first service from a first data source of the official third party, the data packet comprising entity data and a data authentication token; receive, via the network, a data authorization token for the first service from a mobile device of an entity; determine, based on the entity data and the entity preferences database, a first portion of the entity data that is of a first data type and a first data repository that is authorized to receive the first data type; determine, based on the entity data and entity preferences database, a second portion of the entity data that is of a second data type and a second data repository that is authorized to receive the second data type; determine, based on the entity data and entity preferences database, a third portion of the entity data that is of a third data type and a third data repository that is authorized to receive the third data type; determine, based on the data authorization token, whether distribution of the entity data is authorized; and responsive to a determination that distribution of the entity data is authorized: transmit the first portion of the entity data to the first data repository, the second data repository, and the third data repository to update information stored therein; transmit the second portion of the entity data to the second data repository and the third data repository to update information stored therein; prevent transmission of the second portion of the entity data to the first data repository; transmit the third portion of the entity data to the third data repository to update information stored therein; and prevent transmission of the third portion of the entity data to the first and second data repositories, thereby improving efficiency, security, and accuracy of updating and maintaining information stored in the first, second, and third data repositories.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 9-14 & 16-20 are allowed because of their dependence from independent claims 1, 8 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436